United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.A., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1168
Issued: November 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 28, 2015 appellant filed a timely appeal from a March 2, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective March 8, 2015 for failure to complete a Form CA-1032 as requested.
On appeal appellant contends that she may have submitted her paperwork to the wrong
place.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 2, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that on June 27, 2002 appellant, then a 35-year-old correctional
treatment specialist, suffered a cervical strain and received FECA benefits. Appellant was
eventually retained on the periodic compensation rolls.
In a September 8, 2014 letter, OWCP informed appellant that federal regulations required
her to make an affidavit relative to any earnings or employment during the previous year and that
a Form CA-1032 was enclosed for that purpose. It notified her that she had to fully answer all
questions on the form and return the statement within 30 days or her benefits would be
suspended. The letter was mailed to appellant’s address of record.
On November 6, 2014 OWCP received from appellant a Form CA-1032 dated
November 1, 2014. Questions 1a and 2a of Part D were incomplete.
OWCP sent appellant another Form CA-1032 on December 1, 2014 with another 30 days
to fully complete and return the enclosed form. It advised that failure to submit the fully
completed Form CA-1032 within the requested time frame would result in her compensation
benefits being formally suspended until such time the form is submitted. No response was
received.
By decision dated March 2, 2015, OWCP suspended appellant’s compensation benefits
effective March 8, 2015 for failing to complete a Form CA-1032 as requested. It noted that, if
she completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
her earnings from employment or self-employment, by affidavit or otherwise, in the manner and
at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528. See also A.H., Docket No. 15-241 (issued April 3, 2015).

5

Id.; see also 20 C.F.R. § 10.525.

2

ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective March 8, 2015 for failure to complete a Form CA-1032 as requested.
On September 8, 2014 OWCP provided appellant with a Form CA-1032. It notified her
that federal regulations required her to complete the form and answer all questions concerning
her employment or earnings. OWCP properly notified her that, if she did not completely answer
all questions and return the statement within 30 days, her benefits would be suspended. The
record reflects that OWCP’s letter was properly sent to appellant’s address of record.6 Under the
mailbox rule, a document mailed in the ordinary course of the sender’s business practices to the
addressee’s last known address is presumed to be received by the addressee.
The record shows that appellant submitted a Form CA-1032 dated November 1, 2014.
However, Questions 1a and 2a of Part D were incomplete. Based on the evidence of record, the
Board therefore finds that OWCP properly suspended appellant’s compensation benefits
effective March 8, 2015 pursuant to 20 C.F.R. § 10.528.7
On appeal appellant contends that she may have submitted her paperwork to the wrong
place. As noted, her benefits will be retroactively reinstated when she fully completes and
submits the Form CA-1032 to OWCP, as mandated by law.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective March 8, 2015 for failure to complete a Form CA-1032 as requested.

6

See Kenneth E. Harris, 54 ECAB 502, 505 (2003); J.J., Docket No. 13-1067 (issued September 20, 2013).

7

See M.W., Docket No. 15-0507 (issued June 18, 2015). See also James A. Igo, 49 ECAB 189 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

